 



Exhibit 10.8
EMPLOYMENT AGREEMENT
          This Employment Agreement (the “Agreement”) is made and entered into
by and between ProAssurance Corporation, a Delaware corporation (“ProAssurance”)
and Paul R. Butrus, an individual (the “Butrus”) effective as of January 1, 2008
(the “Effective Date”).
RECITALS:
          Butrus has served as an executive officer of ProAssurance and its
predecessors and subsidiaries, Medical Assurance, Inc. (“MAI”) and The Medical
Assurance Company, Inc. (“TMAC”) since their respective dates of organization.
Butrus intends to resign each of his positions as an officer or director of
ProAssurance’s subsidiaries. Butrus will continue as an employee of ProAssurance
(or a subsidiary) in a non-executive capacity, and he will continue as a
director on Board of ProAssurance’s Board of Directors. ProAssurance and Butrus
desire to to enter into this agreement to set forth the terms and conditions of
Butrus’s employment with ProAssurance from and after his resignation.
          NOW, THEREFORE, THESE PREMISES CONSIDERED, Butrus and ProAssurance
hereby agree as follows:
     1. Resignation. Butrus hereby resigns as an officer and director of each of
the direct and indirect subsidiaries of ProAssurance of which he is an officer
or director Effective Date.
     2. Employment Term. ProAssurance hereby employs Butrus, and Butrus accepts
employment, upon the terms and conditions of this Agreement for the term running
from the Effective Date to and including December 31, 2008 (the “Term”).
     3. Offices; Directorship; Other Activities.
     3.1 Office and Duties.
          (a) From and after the Effective Date, Butrus shall perform such
duties as may be requested from time to time by the Chief Executive Officer of
ProAssurance, which duties shall be related to and consistent with the areas of
responsibility and duties assigned to Butrus as an executive officer of
ProAssurance.
          (b) Butrus shall devote such attention and time to the business and
affairs of ProAssurance as may be reasonably required to discharge his duties
under this Agreement.
     3.2 Other Activities. Butrus may directly or indirectly participate in
other business ventures, investments or charitable organizations, and may also
deliver lectures, fulfill speaking engagements or teach at educational
institutions and may manage personal investments, so long as such activities do
not materially interfere with Butrus’s responsibilities to ProAssurance;
provided that Butrus may not invest in any business that does business with, or
competes with, ProAssurance except for investment in a business where Butrus’s
percentage of ownership is insignificant; and provided further that Butrus shall
remain subject to the restrictions set forth in the ProAssurance Code of Ethics
and Conduct.

1



--------------------------------------------------------------------------------



 



     4. Compensation and Benefits.
     4.1 Base Salary. Butrus will continue his 2007 base salary through
December 31, 2007. For the 2008 calendar year, ProAssurance will pay to Butrus a
base salary at the rate of $300,000 per annum (“Base Salary”). Base Salary will
be payable in periodic installments in accordance with ProAssurance’s customary
practices. Amounts payable will be reduced by standard withholding and other
authorized deductions.
     4.2 Other Incentive Compensation. ProAssurance will pay Butrus the annual
incentive compensation for the calendar year ending December 31, 2007, if and to
the extent that the incentive compensation is earned in accordance with the 2007
Incentive Award Guidelines as adopted by the Board on March 7, 2007. The annual
incentive compensation will be paid at such time and manner as the annual
incentive compensation is paid to ProAssurance’s senior executive officers
consistent with past practice but not later than March 15, 2008; provided that
payment of such incentive compensation shall be subject to and conditioned upon
Butrus’s employment with ProAssurance with ProAssurance on December 31, 2007.
     4.3 Outstanding Equity Compensation. During the Term, Butrus shall continue
as a participant under the 1995 Incentive Compensation Stock Plan, as amended
(the “1995 Plan”) and the 2004 Equity Incentive Plan, as amended (the “2004
Plan”). All grant agreements for stock options granted under the 1995 Plan and
the 2004 Plan and performance share agreements for performance shares granted
under the 2004 Plan in effect on the Effective Date shall continue and remain in
effect in accordance with their respective terms.
     4.4 Other Savings and Retirement Plans. During the Term, Butrus shall be
entitled to participate in all savings and retirement plans, practices, policies
and programs applicable generally to other employees of ProAssurance. The
current savings and retirement plans, all of which may be terminated or amended
by the Board, include the Equity Plan, the Executive Non-Qualified Excess Plan
and Trust, the Amended and Restated ProAssurance Corporation Stock Ownership
Plan, and the ProAssurance Group Savings and Retirement Plan.
     4.5 Welfare Benefit Plans. During the Term, Butrus shall be eligible for
participation in and shall receive all benefits under welfare benefit plans
(including group health, disability and life insurance plans and programs) as
shall be in effect from time to time, to the extent applicable to other
employees of ProAssurance.
     4.6 Reimbursement of Expenses. Butrus shall be entitled to receive prompt
reimbursement for all reasonable expenses incurred by Butrus in accordance with
the policies, practices and procedures generally applicable to senior executive
officers of ProAssurance.
     4.7 Office and Support Staff. ProAssurance shall provide Butrus an office
and clerical support.

2



--------------------------------------------------------------------------------



 



     4.8 Vacations and Leave. Butrus shall be entitled to vacation and sick
leave (without loss of pay) in accordance with ProAssurance’s policies in effect
from time to time, and other personal and family leave as may be provided by
law.
     4.9 Conflict. In the event of any conflict between this Agreement and the
terms of any benefit, severance, deferred compensation, incentive or similar
plan or agreement in which Butrus is or becomes a participant during the Term
(other than a stockholder-approved plan or ERISA plan), the provisions of this
Agreement shall apply unless Butrus makes specific written election otherwise,
but Butrus shall not be entitled to duplicative payments or benefits.
     5. Termination of Employment.
     5.1 Death, Disability or Retirement. Butrus’s employment shall terminate
upon Butrus’s death, Disability or Retirement during the Term.
          (a) For purposes of this Agreement, “Disability” means a serious
injury or illness that requires Butrus to be under regular care of a licensed
medical physician and renders Butrus incapable of performing the essential
function of Butrus’s position for twelve (12) consecutive months as determined
by the Board in good faith and upon receipt of and in reliance on competent
medical advice from one or more individuals selected by the Board, who are
qualified to give professional medical advice. Butrus will submit to such
medical or psychiatric examinations and tests as such medical professional deems
necessary to make any determination of Butrus’s Disability and consent to such
medical professional sharing the results of such examination with a
representative of the Board.
          (b) For purposes of this Agreement, “Retirement” means voluntary
retirement by Butrus when eligible to receive retirement benefits under a
retirement plan then in effect for ProAssurance, Butrus having reached the age
of mandatory retirement (if such requirement then exists for ProAssurance’s
senior Executive officers) or any other retirement by Butrus with the consent of
the Board. ProAssurance acknowledges that Butrus is eligible for retirement at
his election.
     5.2 Termination by ProAssurance with Cause. ProAssurance may terminate
Butrus’s employment during the Term for Cause. For purposes of this Agreement,
the term “Cause” means: (i) Butrus has been convicted in a federal or state
court of a crime classified as a felony; (ii) action or inaction by Butrus
(A) that constitutes embezzlement, theft, misappropriation or conversion of
assets of ProAssurance or its subsidiaries which alone or together with related
actions or inactions involve assets of more than a de minimus amount or that
constitutes intentional fraud, gross malfeasance of duty, or conduct grossly
inappropriate to Butrus’s office, and (B) such action or inaction has adversely
affected or is likely to adversely affect the business of ProAssurance or its
subsidiaries, taken as a whole, or has resulted or is intended to result in a
direct or indirect gain or personal enrichment of Butrus to the detriment of
ProAssurance; or (iii) Butrus has been grossly inattentive to, or in a grossly
negligent manner failed to competently perform, Butrus’s job duties and the
failure was not cured within 45 days after written notice from ProAssurance. Any
termination of Butrus’s employment by ProAssurance for Cause shall

3



--------------------------------------------------------------------------------



 



be communicated by a Notice of Termination (as defined in Section 5.4 below) to
Butrus, which Notice of Termination shall be in writing and shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of Butrus’s employment under this provision. Butrus shall not be
deemed to have been terminated for Cause unless and until (x) he receives a
Notice of Termination from ProAssurance; (y) he is given the opportunity to be
heard before the Board; and (z) the Board finds in its good faith opinion,
Butrus was guilty of the conduct set forth in the Notice of Termination.
     5.3 Termination by Butrus for Good Reason. Butrus may terminate his
employment with ProAssurance for Good Reason. For purposes of this Agreement,
“Good Reason” shall constitute any of the following circumstances if they occur
without Butrus’ express written consent during the Term: (i) a material
reduction in Butrus’s Base Salary as set forth in Section 4.1 hereof; or (ii) a
breach by ProAssurance of any provision of this Agreement in any material
respect; or (iii) the occurrence of a Change of Control (as herein defined).
Except with respect to a Change of Control, Butrus must provide ProAssurance
with a Notice of Termination no later than 45 calendar days after Butrus knows
or should have known that Good Reason has occurred. Following delivery of
Butrus’s Notice of Termination, ProAssurance shall have 45 calendar days to
rectify the circumstances causing the Good Reason. If ProAssurance fails to
rectify the events causing Good Reason within said 45 day period, or if
ProAssurance delivers to Butrus written notice stating that the circumstances
cannot or shall not be rectified, Butrus shall be entitled to assert Good Reason
and terminate employment as of the expiration of the 45 day period after
delivery of Butrus’s Notice of Termination. Should Butrus fail to provide the
required Notice of Termination in a timely manner, Good Reason shall not be
deemed to have occurred as a result of the event. The Term shall not be deemed
to have expired during the notice period, however, as long as Butrus has
provided Notice of Termination within the Term.
          For purposes of this Agreement, the following terms have the meanings
set forth below:
          (a) “Exchange Act” means the Securities Exchange Act of 1934, as
amended.
          (b) “Person” is used as such term is used for purposes of Section
13(d) or 14(d) of the Exchange Act.
          (c) “Beneficial Ownership” is used as such term is used within the
meaning of Rule 13d-3 promulgated under the Exchange Act.
          (d) “Change of Control” shall mean the occurrence during the Term of
any one of the following events:
               (i) an acquisition of the voting securities of ProAssurance by
any Person, immediately after which such Person has Beneficial Ownership of more
than 50.1% of the combined voting power of ProAssurance’s then outstanding
voting securities;
               (ii) a merger, consolidation or reorganization involving
ProAssurance in which an entity other than ProAssurance is the surviving entity
or in which ProAssurance is the surviving entity and the stockholders of
ProAssurance immediately preceding such transaction will own less than 50.1% of
the outstanding voting securities of the surviving entity; or

4



--------------------------------------------------------------------------------



 



               (iii) the sale or other disposition of substantially all of the
assets of ProAssurance (as defined in the regulations under Section 409A of the
Code) and ProAssurance ceases to function on a going forward basis as an
insurance holding company system that provides medical professional liability
insurance.
          The transactions as described in (i), (ii) and (iii) shall be referred
to as “Change of Control Transactions.” In no event shall a Change of Control be
deemed to have occurred, with respect to Butrus, if Butrus is part of a
purchasing group which consummates a Change of Control Transaction. Butrus shall
be deemed “part of a purchasing group” for purposes of the preceding sentence if
Butrus is an equity participant or has agreed to become an equity participant in
the purchasing company or group (except for passive ownership of less than 5% of
the stock of the purchasing company or ownership of equity participation in the
purchasing company or group as a result of the conversion or exchange of
ProAssurance’s common stock beneficially owned by Butrus.
     5.4 Notice and Date of Termination. Any termination by ProAssurance, or by
Butrus, shall be communicated by Notice of Termination to the other party given
in accordance with Section 10 hereof. For purposes of this Agreement, a “Notice
of Termination” is a written notice which indicates the specific termination
provision in this Agreement relied upon and sets forth such additional
information as may be required in Section 5.2 or Section 5.3 hereof, to the
extent applicable. The “Date of Termination” means (i) if Butrus’s employment is
terminated by ProAssurance for Cause, the Date of Termination shall be as of the
date of Butrus’s receipt of ProAssurance’s Notice of Termination; (ii) if
Butrus’s employment is terminated by Butrus for Good Reason, the Date of
Termination shall be the last day of the 45 day period after delivery of
Butrus’s Notice of Termination; (iii) if Butrus’s employment is terminated due
to a Change of Control, the Date of Termination shall be the date of closing of
the Change of Control Transaction; (iv) if Butrus’s employment is terminated by
reason of death of Butrus, the date of death shall be the Date of Termination;
or (v) if Butrus’s employment is terminated by reason of Disability, the Date of
Termination shall be the date of determination of Disability by the Board;
(vi) if Butrus’s employment is terminated by reason of Retirement, the Date of
Termination shall be the last day of employment of Butrus; (vii) if Butrus’s
employment is terminated by ProAssurance other than for Cause, death, Disability
or Retirement, the Date of Termination shall be the date of receipt of the
Notice of Termination by Butrus.
     6. Certain Benefits Upon Termination.
     6.1 Accrued Salary and Benefits. Butrus shall be entitled to receive the
following upon any termination of employment: (i) accrued and unpaid Base Salary
as of the Date of Termination; (ii) if the termination occurs during 2008,
unpaid annual incentive compensation payable under Section 3.2(a) hereof;
(iii) accrued vacation and sick leave, if any, on Date of Termination in
accordance with the then current policy of ProAssurance with respect to
terminated employees generally; and (iv) benefits under ProAssurance’s employee
benefit plans in which Butrus was a participant on the Date of Termination,
which benefits shall be vested, paid or provided in accordance with the terms of
said employee benefit plans.

5



--------------------------------------------------------------------------------



 



     6.2 Severance Benefits.
          (a) If at any time prior to December 31, 2008, ProAssurance terminates
the employment of Butrus for any reason other than Cause, death, Disability or
Retirement, or if Butrus terminates his employment with ProAssurance for Good
Reason, and Butrus, within sixty (60) days after the Date of Termination, signs
the release form that is attached to this Agreement as Exhibit A (the
"Release”), Butrus shall receive an amount equal to a sum of the amounts that
would otherwise be payable hereunder as Base Salary during the period commencing
on the Date of Termination and ending on December 31, 2008 (the “Severance
Benefits”). Subject to the delivery of the executed Release by Butrus, the
Severance Benefits shall be paid by continuing the payment of Butrus’ Base
Salary in each payroll period through December 31, 2008, except that payment of
Severance Benefits shall be deferred until seven (7) days after the execution of
the Release at which time any deferred amounts shall be paid. Notwithstanding
anything herein it to the contrary, unpaid Severance Benefits shall be subject
to termination under provisions of Section 7.2 hereof in the event Butrus should
violate the covenant set forth therein and unpaid Severance Benefits shall be
payable in lump sum by ProAssurance on termination of this Agreement by Butrus
for Good Reason as a result of a Change of Control seven (7) days after the
execution of the Release. ProAssurance shall withhold from any amounts payable
under this Agreement all federal, state, city or other income and employment
taxes that shall be required. Notwithstanding the foregoing, if Butrus is a
“specified employee” within the meaning of Section 409A(a)(2)(B)(i) of the
Internal Revenue Code of 1986, as amended, the payment schedule for Severance
Benefits shall be modified or adjusted to provide that no payments shall be made
until the expiration of six (6) months following the Date of Termination. In the
event payments are so delayed, a lump sum payment of the accumulated unpaid
amounts attributable to the six (6) month period shall be made to Butrus on the
first day of the seventh month following the Date of Termination. This six month
delay shall not apply to any Severance Benefits which are not subject to the
requirements of Code Section 409A by reason of their being separation pay upon
an involuntary separation from service and their meeting the requirements and
imitations of the regulations under the above referenced Code section. In no
event shall the aggregate amount of the Severance Benefits be reduced as a
result of such modification or adjustment.
          (b) Butrus shall be under no duty or obligation to seek or accept
other employment and shall not be required to mitigate the amount of severance
benefits provided under this Agreement by seeking employment or otherwise.
     6.3 Parachute Payment Tax Reimbursement.
          (a) If any payment or benefit within the meaning of Section 280G(b)(2)
of the Internal Revenue Code of 1986, as amended (the “Code”), to Butrus for his
benefit paid or payable or distributed or distributable pursuant to the terms of
this Agreement or otherwise in connection with, or arising out of, his
employment with ProAssurance or a Change of Control (as defined in
Section 5.3(d) hereof) (a “Payment” or “Payments”), will be subject to the
excise tax imposed by Section 4999 of the Code or any interest or penalties are
incurred by Butrus with respect to such excise tax (such excise tax, together
with such interest and penalties are collectively referred to as the “Excise
Tax”), then Butrus will be entitled to receive an additional payment (a “Gross
Up Payment”). The amount of the Gross Up Payment will be such that after payment
by Butrus of all taxes (including any interest or penalties, other than interest
and

6



--------------------------------------------------------------------------------



 



penalties imposed by reason of Butrus’s failure to file a timely tax return or
pay taxes shown due on his return, imposed with respect to such taxes and the
Excise Tax), including any Excise Tax imposed upon the Gross Up Payment, Butrus
retains an amount of the Gross Up Payment equal to the Excise Tax imposed upon
the Payments.
          (b) An initial determination as to whether a Gross Up Payment is
required pursuant to this Agreement and the amount of such Gross Up Payment
shall be made by the income tax accountants of ProAssurance. The tax accountants
shall provide their determination (“Determination”) together with detailed
supporting calculations and documentation to ProAssurance and Butrus within a
reasonable time after the Date of Termination and if the tax accountants
determine that no Excise Tax is payable by Butrus with respect to a Payment or
Payments, it shall furnish Butrus with an opinion reasonably acceptable to
Butrus that no Excise Tax will be imposed with respect to any Payment or
Payments. Within ten days of the delivery of the Determination to Butrus, Butrus
shall have the right to dispute the Determination. The Gross Up Payment, if any,
as determined pursuant to this Section 6.3(b) shall be paid by ProAssurance to
Butrus within 30 days of the receipt of the Determination. The existence of the
Dispute shall not in any way affect Butrus’s right to receive Gross Up Payments
in accordance with the Determination. Upon the final resolution of a Dispute,
ProAssurance shall promptly pay Butrus any additional amount required by such
resolution. If there is no Dispute, the Determination shall be binding, final
and conclusive upon ProAssurance and Butrus.
          7. Non-Competition.
     7.1 Non-Competition; Nonsolicitation of Employee. Butrus will not during
the Restricted Period (herein defined):
          (a) become Employed by a Competitor Company that offers, sells or
markets medical professional liability insurance in the primary market area of
the Companies, except that Butrus may be employed with a Competitor Company so
long as and on the condition that Butrus does not participate in the medical
professional liability insurance business of the Competitor Company; or
          (b) solicit or induce any employees of the Companies to leave such
employment or accept employment with any other person or entity, or solicit or
induce any insurance agent of the Companies to offer, sell or market medical
professional liability insurance for a competitor company in the primary market
area of the Companies;
          “Companies” means any direct or indirect subsidiary of ProAssurance
that, now or in the future, offers medical professional liability insurance or
non-risk bearing products and services related to underwriting, claims or risk
management, or indemnification for medical professional liability, and any other
company that has succeeded to the business of any of the Companies.
          “Competitor Company” means an insurance company, insurance agency,
business, for profit or not for profit organization (other than the Companies)
that provides, or offers to provide medical professional liability insurance to
health care providers.

7



--------------------------------------------------------------------------------



 



          “Employed” includes activities as an owner, proprietor, employee,
agent, solicitor, partner, member, manager, principal, shareholder (owning more
than 1% of the outstanding stock), consultant, officer, director or independent
contractor.
          “Health care providers” means physicians, dentists, podiatrists,
physician assistants, nurse practitioners, other individual health care
providers and hospital and other institutional health care providers.
          “Medical professional liability insurance” means medical malpractice
insurance and reinsurance, and equivalent self-insured services such as
administration of self-insured trusts, claims management services and risk
management services for health care providers. “Medical professional liability
insurance” does not include services provided as an employee of a health care
provider if such services are rendered solely for the purpose of servicing
medical professional liability risk of the employer or that of its employees.
          “Primary market area” means any state in which any one or more of the
Companies derived more than $15 million in revenues from the sale of medical
professional liability insurance and non-risk bearing medical professional
liability services or products to health care providers in the most recent
complete fiscal year prior to the Date of Termination.
          “Restricted Period” means a period of 12 months from the Date of
Termination.
     7.2 Remedies for Breach. If Butrus is deemed to have materially breached
the non-competition covenants set forth in Section 7.1 of this Agreement,
ProAssurance may, in addition to seeking an injunction or any other remedy they
may have, withhold or cancel any remaining payments of Severance Benefits due to
Butrus pursuant to Section 6.2 of this Agreement. ProAssurance shall give prior
or contemporaneous written notice of such withholding or cancellation of
payments in accordance with Section 6.2 hereof. If Butrus violates any of these
restrictions, the Companies shall be further entitled to an immediate
preliminary and permanent injunctive relief, without bond, in addition to any
other remedy which may be available to ProAssurance.
     7.3 Reasonableness of Restrictions. ProAssurance and Butrus agree that the
restrictions in this Agreement are fair and reasonable in all respects,
including the geographic and temporal restrictions, and that the benefits
described in this Agreement, to the extent any separate or special consideration
is necessary, are fully sufficient consideration for Butrus’s obligations under
this Agreement.
     7.4 Confidentiality. Butrus will remain obligated under any confidentiality
or nondisclosure agreement with the Companies (or any of them) that is currently
in effect or to which Butrus may in the future be bound. In the event that
Butrus is at any time not the subject of a separate confidentiality or
nondisclosure agreement with the Companies (or any of them), Butrus expressly
agrees that Butrus shall not use for Butrus’s personal benefit, or disclose,
communicate or divulge to, or use for the direct or indirect benefit of any
person, firm, association or company any confidential or competitive material or
information of the Companies or their subsidiaries, including without
limitation, any information regarding insureds or other customers, actual or
prospective, and the contents of their files; marketing, underwriting

8



--------------------------------------------------------------------------------



 



or financial plans or analyses which is not a matter of public record; claims
practices or analyses which are not matters of public record; pending or past
litigation in which the Companies have been involved and which is not a matter
of public record; and all other strategic plans, analyses of operations,
computer programs, personnel information and other proprietary information with
respect to the Companies which are not matters of public record. Butrus shall
return to the Companies promptly, and in no event later than the Date of
Termination, all items, documents, lists and other materials belonging to the
Companies or their subsidiaries, including but not limited to, credit, debit or
service cards, all documents, computer tapes, or other business records or
information, keys and all other items in Butrus’s possession or control.
     8. Indemnification. In addition to any indemnification required by law,
under the Certificate of Incorporation or Bylaws of ProAssurance or any of the
Companies (as defined in Section 6.1 hereof), or under a policy of insurance
owned by ProAssurance or the Companies, ProAssurance shall provide Butrus
indemnification under the terms and conditions of his current Indemnification
Agreement with ProAssurance.
     9. Notice. For purposes of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered by hand or commercial courier or
mailed by certified or registered mail, return receipt requested, postage
prepaid, addressed to the respective addresses as set forth below or to such
other address as one party may have furnished to the other in writing in
accordance herewith.
          Notice to Butrus:
          Notice to the Companies:
ProAssurance Corporation
Mailing Address:
P. O. Box 590009
Birmingham, Alabama 35259-0009
Street Address:
100 Brookwood Place
Birmingham, Alabama 35209
Attention: Corporate Secretary
     10. Arbitration. ProAssurance and Butrus agree that final and binding
arbitration shall be the sole recourse to settle any claim or controversy
arising out of or relating to a breach or the interpretation of this Agreement,
except as either party may be seeking injunctive relief. Either party may file a
demand for arbitration. The arbitration shall be held at a mutually agreeable
location, and shall be subject to and in accordance with the Employment
Arbitration Rules of the American Arbitration Association then in effect;
provided that if the location cannot be agreed upon the arbitration shall be
held in Birmingham, Alabama. The arbitrator may award

9



--------------------------------------------------------------------------------



 



any and all remedies allowable by the cause of action subject to the
arbitration, but the arbitrator’s sole authority shall be to interpret and apply
the provisions of this Agreement. In reaching its decision the arbitrator shall
have no authority to change or modify any provision of this Agreement or other
written agreement between the parties. The arbitrator shall have the power to
compel the attendance of witnesses at the hearing. Any court having jurisdiction
may enter a judgment based upon such arbitration. All decisions of the
arbitrator shall be final and binding on the parties without appeal to any
court. Upon execution of this Agreement, Butrus shall be deemed to have waived
any right to commence litigation proceedings regarding this Agreement outside of
arbitration or injunctive relief without the express consent of ProAssurance.
ProAssurance shall pay all arbitration fees and the arbitrator’s compensation.
If Butrus prevails in the arbitration proceeding, ProAssurance shall reimburse
to Butrus the reasonable fees and expenses of Butrus’s personal counsel for his
or her professional services rendered to Butrus in connection with the
enforcement of this Agreement.
     11. Miscellaneous.
     (a) Except insofar as this provision may be contrary to applicable law, no
sale, transfer, alienation, assignment, pledge, collateralization or attachment
of any benefits under this Agreement shall be valid or recognized by
ProAssurance.
     (b) This Agreement sets forth the entire agreement between the parties with
respect to the matters set forth herein. This Agreement may not be modified or
amended except by written agreement intended as such and signed by all parties.
     (c) This Agreement shall benefit and be binding upon the parties and their
respective directors, officers, employees, representatives, agents, heirs,
successors, assigns, devisees, and legal or personal representatives.
     (d) ProAssurance, from time to time, shall provide government agencies with
such reports concerning this Agreement and copies thereof as may be required by
law, and shall provide Butrus with such disclosure concerning this Agreement as
may be required by law or as ProAssurance may deem appropriate.
     (e) Butrus and ProAssurance respectively acknowledge that each of them has
read and understand this Agreement, that they have each had adequate time to
consider this Agreement and discuss it with each of their attorneys and
advisors, that each of them understands the consequences of entering into this
Agreement, that each of them is knowingly and voluntarily entering into this
Agreement, and that they are each competent to enter into this Agreement.
     (f) If any provision of this Agreement is determined to be unenforceable,
at the discretion of ProAssurance the remainder of this Agreement shall not be
affected but each remaining provision shall continue to be valid and effective
and shall be modified so that it is enforceable to the fullest extent permitted
by law.
     (g) This Agreement will be interpreted as a whole according to its fair
terms. It will not be construed strictly for or against either party.

10



--------------------------------------------------------------------------------



 



     (h) Except to the extent that federal law controls, this Agreement is to be
construed according to Delaware law.
[Signatures on following page]

11



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have duly executed this Agreement on
February 26, 2008 to be effective as of the Effective Date

                              Paul R. Butrus    
 
                PROASSURANCE CORPORATION    
 
           
 
  By:        
 
           
 
      Victor T. Adamo, President    

12



--------------------------------------------------------------------------------



 



EXHIBIT A
RELEASE IN CONJUNCTION WITH SEVERANCE COMPENSATION
          This Release of Claims (“Release”) is between ProAssurance Corporation
(“ProAssurance”), and any successor company that has assumed the Agreement to
which this Release was an attachment (all such organizations being referred to
in this Release as the “Companies”) and Paul R. Butrus (“Butrus”).
          The Companies and Butrus have agreed to terminate their employment
relationship. To effect an orderly termination, Butrus, and the Companies are
entering into this Release.
     1. For the purposes of this Release, “Date of Termination” is the effective
date of Butrus’s termination of employment from Companies. Butrus hereby waives
any and all rights Butrus may otherwise have to continued employment with or
re-employment by the Companies or any parent, subsidiary or affiliate of
Companies.
     2. Effective with the Date of Termination, Butrus is relieved of all duties
and obligations to the Companies, except as provided in this Release or any
applicable provisions of the Employment Agreement between Companies and Butrus,
effective as of ___, 2007 (“Agreement”), which survive termination of the
employment relationship.
     3. Butrus agrees that this Release and its terms are confidential and shall
not be disclosed or published directly or indirectly to third persons, except as
necessary to enforce its terms, by Butrus or to Butrus’s immediate family upon
their agreement not to disclose the fact or terms of this Release, or to
Butrus’s attorney, financial consultant or accountant, except that Butrus may
disclose, as necessary, the fact that Butrus has terminated Butrus’s employment
with the Companies.
     4. Any fringe benefits that Butrus has received or currently is receiving
from the Companies or its affiliates shall cease effective with the Date of
Termination, except as otherwise provided for in this Release, in the Agreement
or by law.
     5. The parties agree that the terms contained and payments provided for in
the Agreement are compensation for and in full consideration of Employee’s
release of claims under this Release, and Butrus’s confidentiality, non-compete,
non-solicitation and non-disclosure agreements contained in the Agreement.
     6. Butrus shall be under no duty or obligation to seek or accept other
employment and shall not be required to mitigate the amount of the Severance
Benefits (as defined and provided under the Agreement) by seeking employment or
otherwise, provided, however, that Butrus shall be required to notify the
Companies if Butrus becomes covered by a health or dental care program providing
substantially similar coverage, at which time health or dental care continuation
coverage provided under the Agreement shall cease.
     7. Butrus waives, releases, and forever discharges the Companies and each
of their direct or indirect parents, subsidiaries, affiliates, and any
partnerships, joint ventures or other entities involving or related to any of
the Companies, their parents, subsidiaries or affiliates, and

A-1



--------------------------------------------------------------------------------



 



all present or former employees, officers, agents, directors, successors,
assigns and attorneys of any of these corporations, persons or entities (all
collectively referred to in this Release as the “Released”) from any and all
claims, charges, suits, causes of action, demands, expenses and compensation
whatsoever, known or unknown, direct or indirect, on account of or growing out
of Butrus’s employment with and termination from the Companies, or relationship
or termination of such relationship with any of the Released, or arising out of
related events occurring through the date on which this Release is executed.
This includes, but is not limited to, claims for breach of any employment
contract; handbook or manual; any express or implied contract; any tort;
continued employment; loss of wages or benefits; attorney fees; employment
discrimination arising under any federal, state, or local civil rights or
anti-discrimination statute, including specifically any claims Butrus may have
under the federal Age Discrimination in Employment Act, as amended, 29 USC §§
621, et seq.; emotional distress; harassment; defamation; slander; and all other
types of claims or causes of action whatsoever arising under any other state or
federal statute or common law of the United States.
     8. Butrus does not waive or release any rights or claims that may arise
under the federal Age Discrimination in Employment Act, as amended, after the
date on which this Release is executed by Butrus.
     9. Butrus acknowledges and agrees that Butrus has been advised in writing
by this Release, and otherwise, to CONSULT WITH AN ATTORNEY before Butrus
executes this Release.
     10. Butrus agrees that Butrus received a copy of this Release prior to
executing the Agreement, that this Release incorporates the Companies’ FINAL
OFFER; that Butrus has been given a period of at least twenty-two (22) calendar
days within which to consider this Release and its terms and to consult with an
attorney should Butrus so elect.
     11. Butrus shall have seven (7) calendar days following Butrus’s execution
of this Release to revoke this Release. Any revocation of this Release shall be
made in writing by Butrus and shall be received on or before the time of close
of business on the seventh calendar day following the date of the Employee’s
execution of this Release at ProAssurance’s address at 100 Brookwood Place, P.
O. Box 590009, Birmingham, Alabama 35259-0009, Attention: Chairman, or such
other place as the Companies may notify Butrus in writing. This Release shall
not become effective or enforceable until the eighth (8th) calendar day
following Butrus’s execution of this Release.
     12. Butrus and the Companies acknowledge that they have read and understand
this Release, that they have had adequate time to consider this Release and
discuss it with their attorneys and advisors, that they understand the
consequences of entering into this Release, that they are knowingly and
voluntarily entering into this Release, and that they are competent to enter
into this Release.
     13. This Release shall benefit and be binding upon the parties and their
respective directors, officers, employees, agents, heirs, successors, assigns,
devisees and legal or personal representatives.

A-2



--------------------------------------------------------------------------------



 



     14. This Release, along with the attached Agreement, sets forth the entire
agreement between the parties at the time and date these documents are executed,
and fully supersedes any and all prior agreements or understandings between them
pertaining to the subject matter in this Release. This Release may not be
modified or amended except by a written agreement intended as such, and signed
by all parties.
     15. Except to the extent that federal law controls, this Release is to be
construed according to the law of the state of Delaware.
     16. If any provision of this Release is determined to be unenforceable, at
the discretion of ProAssurance the remainder of this Release shall not be
affected but each remaining provision or portion shall continue to be valid and
effective and shall be modified so that it is enforceable to the fullest extent
permitted by law.
     17. To signify their agreement to the terms of this Release, the parties
have executed it on the date set forth opposite their signatures, or those of
their authorized agents, which follow.

                     
Dated:
                   
 
               
 
          Paul R. Butrus    
 
                                PROASSURANCE CORPORATION
 
                   
Dated:
          By:        
 
                   

A-3